DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of the application

This Office Action is in response to Applicant's amendments filed on 07/09/2021. Claims 1, 3-8, 10, 12-17, and 19-23 are pending for this examination.

Acknowledgement

Claims 1, 3-8, 10, 12-17, 19 - 23 are pending.
Claims 1, 3-8, 10, 12-17, 19 and 20 have been amended. 
Claims 2, 9, 11 and 18 have been canceled. 
Claims 21-23 have been added.
In light of applicant’s amendments of claims 8 and 17, the 35 USC 112(b) rejection of these claims have been withdrawn.

Allowance

Claims 1, 3-8, 10, 12-17, 19 - 23 are allowed.


Allowable Subject Matter

The following is an examiner’s statement of reason for allowance: 

The closest prior art of record, Gompel (Publication Title “Wrapper script”, 2018, Published at https://clam.readthedocs.io/en/latest/wrapperscript.html”), Chriserin (Publication Title “"Pass arguments through to wrapped function", 2018, Published by Hashrocker Project), and Vainer et al. (hereinafter Vainer, Pub No.: US 2009/0249300), taken either singly and/or in combination with other cited prior arts, do not teach or render obvious the invention as recited in the independent claims. More specifically, when taken in the context of the claim as a whole, the prior arts do not teach the limitations of: 

Claim 1:
 
“A method of probing a kernel executing in a computer system, comprising:

receiving, from a management console at a probe daemon executing in the computer system, a script that includes a call to a trampoline function with first parameters, wherein first values of the first parameters specify a kernel function of the kernel, the kernel function having second parameters;

compiling, by a script compiler executing in the computer system, the script as received from the probe daemon;

compiling, by a probe engine  the kernel, byte code output by the script compiler to generate executable binary code;

injecting, by the probe engine, the executable binary code into the executing kernel;” …..

Claims 10 and 19 have considerably similar claim limitations as above.

Gompel teaches wrapper script which is equivalent to a trampoline function. Chriserin teaches parameter passing from a wrapper function (or trampoline function) to a called function. Vainer teaches injection of wrapper function into an application and monitoring for an event. However, none of the prior arts teaches the above limitations, as recited in claims 1, 10 and 19.  

As prior arts of record do not teach and/or suggest these claimed limitations, the independent claims 1, 10 and 19 are allowed because they include the above limitations. The remaining pending claims are allowed because they are dependent on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAIN M MORSHED whose telephone number is (571)272-3335.  The examiner can normally be reached on 12:00PM-9:00PM Eastern. The fax number and the email address for the examiner is (571)273-3335 and hossain.morshed@uspto.gov. Please note that an applicant can send email messages to the examiner but the examiner cannot send email messages to the applicant without written authorization from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOSSAIN M MORSHED/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        August 10, 2021
	
2